Title: To George Washington from Brigadier General James Clinton, 23 May 1779
From: Clinton, James
To: Washington, George



Sir,
Albany May 23rd 1779

Your Excellency’s Letter of the 9th instant with one for Col. V. Schaick hath been received yesterday—Mr Mitchell the Quarter Master at New Borough thought proper to enclose them all under Cover to Genl Schuyler, who was then at Saratoga, where they were sent, after lying in Albany some time—this Circuit was the Occasion of the Delay of which I informed your Excellency.
As there are two light three Pounders at Fort Schuyler, which were taken during the Siege, & which are portable, I purpose to take them with me, leaving the Brigade Artillery at the Fort to supply their place, unless I shoud recive your Excellency’s Orders to the contrary.
There is now in this City an eight inch Mortar, which was found up at Saratoga, and brought down by a certain Mr Clute, whom I ordered one hundred Dollars for his Trouble; it shall be sent where ever your Excellency may think proper.
The onondoga Prisoners with a few other Prisoners of war are confined in this City—I have discouvered that there is a certain Major Wright of Col. Peters’s Corps, who was taken with a Permit from Genl Powell, dated Montreal April 23d 1778, as also four or five other Officers, some as high as Captains, who are out on Parole, I woud be glad to know what is to be done with them, as I do not conceive them to be safe after I march. I am with great regard Your Excel’s humble Servt
James Clinton B. Genl
